Mr. Justice McDonald delivered the opinion of the court. 2. Bills and notes, § 420*—when evidence properly excluded as irrelevant in action on note. Parts of defendant’s letter to plaintiff replying, to plaintiff’s letter demanding payment of defendant’s note which consisted of defendant’s self-serving statements and charges reflecting upon plaintiff’s character, which had no bearing upon the issues in the case, held, properly excluded, in an action on the note. 3. Appeal and erbob, § 1491*—when exclusion of evidence is harmless error. In an action on a note, in which defendant claimed a set-off for legal services performed in proceedings before a justice of the peace, the exclusion of the record of the proceedings offered to corroborate defendant’s testimony as to the number of continuances taken in the case before the justice of the peace, while improper, was not reversible error, defendant’s testimony on the point not being positively denied by any of plaintiff’s witnesses.